Citation Nr: 1434044	
Decision Date: 07/30/14    Archive Date: 08/04/14

DOCKET NO.  10-32 936	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to restoration of a 30 percent rating as of November 1, 2009, for residual neuralgia, status post herpetic keratitis of the left eye (OS), claimed as left eye pain post herpetic trigeminal neuralgia.

2.  Entitlement to restoration of a resultant combined 50 percent rating for this and other service-connected disabilities as of November 1, 2009.

3.  Entitlement to a rating higher than 30 percent for dysthymic disorder, claimed as major depressive disorder.

4.  Entitlement to a total disability rating based on individual unemployability (TDIU).

ATTORNEY FOR THE BOARD

A. Dean, Associate Counsel

INTRODUCTION

The Veteran had active military service from October 1973 to July 1975, from September to December 1994, from January to October 2002, and from February 2003 to December 2004.

He appealed to the Board of Veterans' Appeals (Board/BVA) from August and December 2009 rating decisions of the Department of Veterans' Affairs (VA) Regional Office (RO).

The August 2009 decision reduced his 30 percent rating for his left eye disability to 0 percent, so noncompensable as of November 1, 2009.  The December 2009 decision granted his claim for an increased rating for his dysthymic disorder, increasing the rating for this service-connected disability to 30 percent.  He appealed for an even higher rating.  See AB v. Brown, 6 Vet. App. 35, 38-9 (1993) (It is presumed a Veteran is seeking the highest possible rating for a disability, absent express indication to the contrary).  That decision also denied his derivative claim of entitlement to a TDIU.

In December 2012, the Board remanded these claims to the Agency of Original Jurisdiction (AOJ) for further development and consideration.  Unfortunately, yet another remand is required.


REMAND

The Board sincerely regrets the delay that inevitably will result from the additional remand of these claims, but it is necessary to ensure there is a complete record and so the Veteran is afforded every possible consideration.


In January 2013, following and as a result of the prior remand, the Veteran had a VA compensation examination to reassess the severity of his dysthymic disorder.  During that evaluation he reported having two psychiatric hospitalizations, one partial and one inpatient, since his earlier August 2009 VA examination.  A review of his VA treatment records confirms the partial psychiatric hospitalization.  However, VA treatment records from May 2012 show his inpatient hospitalization was at a non-VA hospital, specifically, at Hospital Metropolitano Cabo Rojo.  While notes from a VA case manager who communicated with the hospital are of record, the actual medical treatment records from that hospitalization have not been obtained and associated with the claims file so they, too, may be considered in deciding this claim.  Thus, they must be obtained on remand.

With regards to the claim of entitlement to restoration of the 30 percent rating for the left eye disability, the Board sees that, despite the January 2013 VA eye and neurology examinations, as well as a March 2013 addendum opinion, the Veteran's current diagnosis and symptoms are still unclear, especially as they relate to the rating criteria provided in 38 C.F.R. § 4.124a, Diagnostic Code 8205.  Therefore, still additional medical comment is needed.

Moreover, since the remaining claims of entitlement to restoration of the combined 50 percent rating for the service-connected disabilities and a TDIU are dependent on the outcome of these other two claims, these claims are "inextricably intertwined."  Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (holding that two or more claims are inextricably intertwined if resolution of one could have significant impact on the resolution of the other).  As such, the Board must also remand these remaining two claims.


Accordingly, these claims are REMANDED for the following additional development and consideration:

1.  Obtain and associate with the claims file the Veteran's complete treatment records from his inpatient psychiatric hospitalization at Hospital Metropolitano Cabo Rojo in May 2012, as well as any other relevant records that he adequately identifies.

The amount of effort needed to be expended depends on who has custody of the records.  If they are not in the custody of a Federal department or agency, then 38 C.F.R. § 3.159(c)(1) controls, whereas subpart (c)(2) controls if they are.  If these efforts yield negative results, a notation to that effect must be made in the file and the Veteran appropriately notified.  38 C.F.R. § 3.159(e)(1).

2.  Then schedule a VA compensation examination to reassess the severity of the Veteran's left eye disability, including whether it impacts his employment or ability to work in a substantially gainful occupation.  All indicated tests and studies should be performed, and all findings set forth in detail.  The claims file must be made available to the examiner for review of the Veteran's pertinent medical and other history, including a complete copy of this remand.

The examiner must specifically explain the Veteran's current diagnosis and symptoms, especially insofar as whether he has complete, severe incomplete, or moderate incomplete paralysis of the cranial nerves, as described in 38 C.F.R. § 4.124a, Diagnostic Code 8205.

The examiner must discuss the underlying rationale for all opinions expressed, whether favorable or unfavorable, if necessary citing to specific evidence in the file supporting conclusions.

3.  Then readjudicate these claims, including the additional two that are inextricably intertwined, in light of this and all other additional evidence.  If these claims continue to be denied, send the Veteran another Supplemental Statement of the Case (SSOC) and give him time to submit additional evidence and/or argument in response before returning the file to the Board for further appellate consideration of these claims.

The Veteran has the right to submit additional evidence and argument concerning these claims the Board is remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


_________________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).

